Title: II. The American Commissioners’ Heads of Enquiry for Thomas Barclay in Negotiations with Morocco, 12 September 1785
From: Adams, John,American Commissioners
To: 


            
              [12 September 1785]
            
            Heads of enquiry for Mr Barclay as to Morocco, Algiers, Tunis &c—
            1 Commerce. What are the articles of their export & import? what articles of American produce might find a market in Morocco, Algiers, Tunis, Tripoli &c. and at what prices? whether rice, flour, tobacco, furs, ready built ships, fish, oil, tar, turpintine, ship timber &c. and whether any of these articles would hereafter be acceptable as presents? what duties are levied by them on exports & imports— do all nations pay the same, or what nations are favoured & how far? are they their own carriers, or who carries for them? do they trade themselves to other countries or are they merely passive? what manufactures or productions of these countries would be convenient in America, & at what prices?
            2 Ports. What are their principal ports, what depth of water into them, what works of defence protect these ports?
            3 Naval force. How many armed vessels have they, of what kind & force? what is the constitution of their naval force, what resources for encreasing their navy, what number of seamen, their cruizing grounds, and season of cruizing?
            4. Prisoners. What is their condition & treatment? at what price are they ordinarily redeemed & how? do they pay respect to the treaties they make? Land forces, their numbers, constitution, respectability? Revenues, their amount?
            5 Language. What language is spoken, & what European language is most understood?
            6 Government. What is their connection with the Ottoman Porte, is there any dependence or subordination to it acknowledged, and what degree of power or influence has it?
            7 Religion. By what principle of their religion is it that they consider all Christian Powers as their enemies, until they become friends by Treaties?
            8. Captures. What captures have been made of ships or citizens of the United States, & any other nation, what nations are they now at war with?
          